Case 3:18-cv-00203-KRG Document6 Filed 12/13/18 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SCOTT HAYMAKER,

Plaintiff, Civil Action No: 3:18-cv-00203-KRG

V.
Honorable Kim R. Gibson

CITY OF JOHNSTOWN, CRAIG FOUST,
Individually, and as former Chief of the
City of Johnstown Police Department,
and MELISSA KOMAR, as former City
Manager of the City of Johnstown,

Defendants.

ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS
AND NOW, come Defendants City of Johnstown, Craig Foust, Individually, and as
former Chief of the City of Johnstown Police Department, and Melissa Komar, as former City

Manger of the City of Johnstown, and file the within Answer and Affirmative Defenses to

Plaintiffs Complaint:
1. Paragraph 1 requires no response.
2. Defendants admit that this court has subject matter jurisdiction over

Plaintiffs claims by virtue of the allegations of his Complaint.
3. Defendants admit that venue properly lies herein by virtue of the allegations
of Plaintiffs Complaint. Defendants deny that the events alleged in Plaintiffs Complaint

constitute “omissions” and further deny that they are liable to Plaintiff on any cause of

action stated in his Complaint.

3517808.1
Case 3:18-cv-00203-KRG Document6 Filed 12/13/18 Page 2 of 15

4, Upon information and belief, Defendants admit the averments of Paragraph

5. Paragraph 5 includes conclusions of law which require no response.
Defendants admit that the City of Johnstown is a municipality located within the Western
District.

6. Defendants admit that Foust is an adult individual residing in the Western
District of Pennsylvania. Defendants deny that Craig Foust was an “employer” or a
“covered entity” under the PMAA, 51 Pa. C.S. §7309. Defendants further deny that at all
times relevant to Plaintiff's Complaint Craig Foust was the Chief of Police of the City of
Johnstown.

7. Defendants admit that Komar is an adult individual residing in the Western
District of Pennsylvania. Defendants deny that Melissa Komar was am “employer” or
“covered entity” under the PMAA at any time material to Plaintiffs claims. Defendants
further deny that at all times relative to Plaintiffs Complaint Komar was the manager of the
City of Johnstown.

8. Defendants are without sufficient information or knowledge to form a belief
as to the truth or falsity of the averments of Paragraph 8.

9. Admitted.

10. Defendants admit that Haymaker was made a Detective in 2004. Defendants
admit that as a detective he became eligible for membership in the Safe Streets Task Force.
Defendants deny the remainder of the averments of Paragraph 10. Defendants specifically
deny that assignment to the BCI constitutes a promotion and/or that Plaintiff was entitled

to a take-home vehicle or overtime from Defendants as a result of said transfer.

3517808. 1
Case 3:18-cv-00203-KRG Document6 Filed 12/13/18 Page 3 of 15

11. Admitted.

12. Admitted.

13. Defendants admit that Plaintiff was periodically deployed throughout his
career with the Johnstown Police Department. Defendants are without sufficient
information or knowledge to form a belief as to the truth or falsity of the dates and purpose
of each of Plaintiff's deployment to admit or deny the averments herein.

14. Defendants admit that Plaintiff was periodically deployed throughout his
career with the Johnstown Police Department. Defendants are without sufficient
information or knowledge to form a belief as to the truth or falsity of the dates and purpose
of each of Plaintiff's deployment to admit or deny the averments herein.

15. Defendants admit that Plaintiff was periodically deployed throughout his
career with the Johnstown Police Department. Defendants are without sufficient
information or knowledge to form a belief as to the truth or falsity of the dates and purpose
of each of Plaintiff's deployment to admit or deny the averments herein.

16. Defendants admit that Plaintiff was periodically deployed throughout his
career with the Johnstown Police Department. Defendants are without sufficient
information or knowledge to form a belief as to the truth or falsity of the dates and purpose
of each of Plaintiff's deployment to admit or deny the averments herein.

17. Defendants are without sufficient information or knowledge to form a belief
as to the truth or falsity of the averments of Paragraph 17. Defendants further deny that

said averments are material to any claim or defense herein.

3517808.1
Case 3:18-cv-00203-KRG Document6 Filed 12/13/18 Page 4 of 15

18. Defendants are without sufficient information or knowledge to form a belief
as to the truth or falsity of the averments of Paragraph 18. Defendants further deny that
said averments are material to any claim or defense herein, |

19. Defendants are without sufficient information or knowledge to form a belief
as to the truth or falsity of the averments of Paragraph 19. Defendants further deny that
said averments are material to any claim or defense herein.

20. Defendants deny the averments of Paragraph 20.

21. Defendants deny the averments of Paragraph 21.

22. Defendants deny the averments of Paragraph 22.

23. Defendants deny the averments of Paragraph 23.

24, Defendants deny the averments of Paragraph 24.

25. Defendants deny the averments of Paragraph 25.

26. Defendants deny the averments of Paragraph 26.

27. Defendants deny the averments of Paragraph 27.

28. Defendants deny that a transfer from the BCI to the Patrol Division
constitutes a demotion. Defendants further deny that Plaintiff was subjected to any
adverse employment action attributable to or related to his military obligations or status.

29. Defendants deny the averments of Paragraph 29.

30. Defendants deny the averments of Paragraph 30. By way of further
response, Plaintiff was promoted to rank of sergeant because he took and passed the civil
service examination and applied for the position. The only available sergeant position at

the time was in the patrol division.

3517808.1
Case 3:18-cv-00203-KRG Document6 Filed 12/13/18 Page 5 of 15

31. Defendants admit that Plaintiff was voluntarily transferred to the BCI in 2011
and that his transfer required him to relinquish the rank of sergeant as there was no open
sergeant position in the BCI at the time. | |

32. Defendants deny the averments of Paragraph 32 insofar as Plaintiff alleges
that Defendants controlled Plaintiff's assignment to the Task Force, which is run by the FBI;
and insofar as Plaintiff alleges that an officer is promoted to sergeant pursuant to nothing
more than arequest. Defendants further deny that Plaintiff had any right or entitlement to
the position of sergeant because he voluntarily resigned from that position in 2011.

33. Defendants deny the averments of Paragraph 33 insofar as they allege that
Plaintiff's transfer to the patrol division and suspension in March, 2014, were related to a
“purported” violation of the chain of command. To the contrary, Plaintiff was appropriately
and justifiably disciplined for failing to follow the chain of command which disciplinary
action was affirmed and sustained upon his filing of a grievance thereof.

34. Upon information and belief, admitted.

35. Admitted.

36. It is admitted that the City agreed to promote Plaintiff to sergeant after he
took and passed the sergeant’s examination and submitted an application for the position.

37. Admitted.

38. It is admitted that two Captain’s positions became available in 2016. The
remainder of the averments of Paragraph 38 are denied. The City does not administer an
examination for position of Captain. Further, the candidates are not ranked.

39. Defendants are without sufficient information or knowledge to form a belief

as to the truth or falsity of Plaintiffs allegation of “many years of supervisory experience”

3517808.1
Case 3:18-cv-00203-KRG Document6 Filed 12/13/18 Page 6 of 15

with the military. Defendants deny that Plaintiff had any years of supervisory experience
with the Johnstown Police Department. Defendants further deny Plaintiffs allegation that
he was “highly qualified” for the Captain positions which became available in 2016.

40. Admitted.

41. ‘It is denied that the Police Department selected Jeff Janciga and Chad Miller
as Captains. By way of further answer, Jeff Janciga and Chad Miller were selected as
Captains by City Manager Melissa Komar.

42. Denied.

43. The averments of Paragraph 43 are denied insofar as they imply that the
experience of Mr. Miller set forth therein constitutes the sum of his experience and/or was
the basis for his appointment to position of Captain.

44. Defendants deny the averments of Paragraph 44 insofar as Plaintiff alleges
or implies that Miller’s historic performance on an examination for the position of Sergeant
has any bearing or relevance on his qualifications for the position as Captain.

45. Defendants deny the averments of Paragraph 45 insofar as they allege that
Mr. Janciga’s experience set forth therein constitutes the sum of his experience which
qualified him for the position of Captain and/or that he was selected on the basis of the
experience alleged therein. Defendants are without sufficient information or knowledge to
form a belief as to the truth or falsity of Plaintiff's allegations regarding his supervisory
experience in the military. Defendants specifically deny that Plaintiffs supervisory
experience in the military alone makes him equally qualified or more qualified than an

individual with supervisory experience in the Johnstown Police Department.

3517808.1
Case 3:18-cv-00203-KRG Document6 Filed 12/13/18 Page 7 of 15

46. Defendants are without sufficient information or knowledge to form a belief
as to the truth or falsity of the averments of Paragraph 46. By way of further response,
Defendants deny that the credential alleged therein qualified him for the position of
Captain.

47. Defendants deny the averments of Paragraph 47 insofar as Plaintiff purports
to allege that military affiliation or inactive military status had any bearing on or relevance
to the City Manager’s decision to appoint Janciga and Miller as Captains.

48. Admitted.

49, Admitted. By way of further response, Plaintiff was not qualified for the
position of Chief.

50. Admitted.

51, Defendants deny the averments of Paragraph 51 insofar as Plaintiff alleges or
implies that Mr. Johnson’s military affiliation or lack thereof had any bearing on or
relevance to his appointment as Chief of Police. Defendants further deny that averments of
Paragraph 51 insofar as Plaintiff purports to allege or imply that Plaintiff was more

qualified than Mr. Johnson.

52. Upon information and belief, Defendant admits the averments of Paragraph

92. By way of further response, upon information and belief Defendants aver that

Plaintiff's complaint was found to be without merit.

53. Defendants are without sufficient information or knowledge to form a belief

as to the truth or falsity of the averments of Paragraph 53.

3517808.1
Case 3:18-cv-00203-KRG Document6 Filed 12/13/18 Page 8 of 15

54. Defendants admit that Plaintiff retired from the Johnstown Police
Department if April, 2017. Defendants are without sufficient information or knowledge to
form a belief as to the truth or falsity of the remainder of the averments of Paragraph 54,

COUNT I - HAYMAKER V., CITY OF JOHNSTOWN, FOUSE & KOMAR
Violation of the Uniformed Services Employment and Reemployment
Rights Act of 1994 (USERRA)

55. Defendants incorporate by reference herein Paragraphs 1 through 54 as
though set forth herein in full.

56. Paragraph 56 states conclusions of law which require no response. To the
extent that the averments of Paragraph 56 purport to allege or imply that Defendants have
violated 38 U.S.C. § 4311, said averment is denied.

57, Defendants deny the averments of Paragraph 57.

58. Defendants deny the averments of Paragraph 58.

59, Defendants deny the averments of Paragraph 59.

WHEREFORE, Defendants respectfully request that judgment be entered in their

favor on Count I of Plaintiff's Complaint together with costs.

COUNT II - HAYMAKER V. CITY OF [OHNSTOWN, FOUST AND KOMAR
38 U.S.C. § 4311 - Retaliation Claim

60. Defendants incorporate by reference herein Paragraphs 1 through 59 above
as though set forth herein in full.

61. Defendants deny the averments of Paragraph 61.

WHEREFORE, Defendants respectfully request that judgment be entered in their

favor on Count II of Plaintiffs Complaint together with costs.

3517808.1
Case 3:18-cv-00203-KRG Document6 Filed 12/13/18 Page 9 of 15

COUNT III - CLAIMS UNDER 42 U.S.C. § 1983

Haymaker v. Craig Foust, City of Johnstown and Mellisa Komar
Retaliation in Violation of the 15‘ Amendment to the Constitution

62. Defendants incorporate by reference herein Paragraphs 1 through 61 as
though set forth herein in full.

63. Paragraph 63 contains conclusions of law which require no response. To the
extent that any further response is required, Defendants are without sufficient information
or knowledge to form a belief as to the truth or falsity of Plaintiffs averment that he was
engaged in activity protected by the First Amendment during the course of his employment
with the City of Johnstown. Defendants specifically deny that Plaintiffs communications
with city or state officials concerning matters involving officer’s alleged abuse of sick time
and other conditions affecting the safety of officers and members of the public constituted
First Amendment protected communications.

64. Defendants admit that Plaintiff had communications with city officials
concerning allegations of police officers’ alleged abuse of sick time. Defendants deny that
the communications alleged in Paragraph 64 constitute speech protected by the First
Amendment. Defendants are without sufficient information or knowledge to form a belief
as to the truth or falsity of Plaintiff's averments regarding other communications made.

65. ‘Paragraph 65 contains conclusions of law which require no response. To the
extent a response is required, Defendants deny the averments of Paragraph 65.

66. The Defendants deny the averments of Paragraph 66.

67. Paragraph 67 contains conclusions of law which contain no response.
Defendants admit the averments of Paragraph 67 only insofar as Plaintiff alleges that

Komar, as Acting City Manager had final decision-making authority with respect to the

3517808.1
Case 3:18-cv-00203-KRG Document6 Filed 12/13/18 Page 10 of 15

appointment of persons to the position of Captain. Defendants otherwise deny the
averments of Paragraph 67.

68. Defendants deny the averments of Paragraph 68.

69. Defendants deny that Plaintiff is entitled to an award of compensatory
and/or punitive damages. Defendants further deny that they are liable to Plaintiff on any

claim under 42 U.S.C. § 1983.

COUNT IV - HAYMAKER V, FOUST AND KOMAR

Pa. Common Law - Wrongful Refusal to Promotion and/or Hire

70. | Defendants incorporate by reference herein Paragraphs 1 through 69 above,
as though set forth herein in full.

71.‘ Paragraph 71 requires no response.

72. Paragraph 72 states conclusions of law which require no response. To the
extent that any further response is required or warranted, Defendant denies that the PMAA
establishes a broad public policy prohibiting ail persons from discriminating against
employees or prospective employees on account of their military obligations.

73. Defendants deny the averments of Paragraph 73.

74. Defendants deny the averments of Paragraph 74.

75. Defendants deny the averments of Paragraph 75.

76. Defendants deny the averments of Paragraph 76

WHEREFORE, Defendants request that judgment be entered in their favor and

against Plaintiff together with costs on Count IV of Plaintiff's Complaint.

10
3517808. 1
Case 3:18-cv-00203-KRG Document6 Filed 12/13/18 Page 11 of 15

FIRST AFFIRMATIVE DEFENSE

Plaintiff's Complaint fails to state a claim upon which relief can be granted.
SECOND AFFIRMATIVE DEFENSE
Some or all of Plaintiff's claims are barred by the applicable statute of limitations.
THIRD AFFIRMATIVE DEFENSE
Plaintiffs claims are barred in whole or in part by the Doctrine of Accord and
Satisfaction.
FOURTH AFFIRMATIVE DEFENSE
Plaintiff's claims are barred in whole or in part by the Doctrine of Release.
FIFTH AFFIRMATIVE DEFENSE
Plaintiffs claims may be barred in whole or in part by failure to exhaust the

administrative procedures applicable to a claim under USERRA.

SIXTH AFFIRMATIVE DEFENSE

Defendants Komar and Foust are immune from Plaintiffs claims by virtue of their

qualified immunity.

SEVENTH AFFIRMATIVE DEFENSE
Defendant Komar and Foust are not “employers” under the PMAA, 51 Pa.C.S. § 7309

and therefore the prohibition on discrimination set forth under the PMAA does not apply to

Komar and Foust.

11
3517808. 1
Case 3:18-cv-00203-KRG Document6 Filed 12/13/18 Page 12 of 15

EIGHTH AFFIRMATIVE DEFENSE

The temporal nexus between Plaintiffs alleged First Amended protected activity

and the alleged retaliatory act of failing to appoint Plaintiff to the position of Captain is too

attenuated, as a matter of law to support a claim of retaliation.

NINTH AFFIRMATIVE DEFENSE

The conduct of Defendants as alleged is insufficient to justify an award of punitive

damages,

TENTH AFFIRMATIVE DEFENSE

Plaintiffs claim for punitive damages violates, and is therefore barred by, the

Fourth, Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution

on grounds including, but not limited to, the following:

(a)

(b)

(c)

(d)

3517808. 1

It is a violation of the Due Process and Equal Protection Clauses of the
Fourteenth Amendment of the United States Constitution to impose punitive
damages, which are penal in nature, against a civil defendant upon Plaintiff's
satisfying a burden of proof which is less than the “beyond a reasonable
doubt” burden of proof required in criminal cases;

The procedures pursuant to which punitive damages are awarded may result
in the award of joint and several judgments against multiple defendants for
different alleged acts of wrongdoing, which judgments infringe the Due
Process and Equal Protection Clauses of the Fourteenth Amendment of the
United States Constitution;

The procedures pursuant to which punitive damages are awarded fail to
provide a reasonable or substantive limit on the amount of the award, which
thereby violates the Due Process clause of the Fourteenth Amendment of the

United States Constitution;

The procedures pursuant to which punitive damages are awarded fail to
provide specific standards for the amount of the award of punitive damages,
which thereby violates the Due Process Clause of the Fourteenth Amendment
of the United States Constitution;

12
Case 3:18-cv-00203-KRG Document6 Filed 12/13/18 Page 13 of 15

(e)

(f)

(g)

(h)

(i)

The procedures pursuant to which punitive damages are awarded result in
the imposition of different penalties for the same or similar acts and, thus,
violate the Equal Protection Clause of the Fourteenth Amendment of the

United States Constitution;

The procedures pursuant to which punitive damages are awarded permit the
imposition of punitive damages in excess of the maximum criminal fine or
administrative penalty for the same or similar conduct, which thereby
infringes the Due Process Clause of the Fifth and Fourteenth Amendments
and the Equal Protection Clause of the Fourteenth amendment of the United

States Constitution;

The procedures pursuant to which punitive damages are awarded permit the
imposition of excessive fines in violation of the Eighth Amendment of the

United States Constitution:

An award of punitive damages to Plaintiff in this action would constitute a
deprivation of property without due process of law; and

The procedures pursuant to which punitive damages are awarded permit the
imposition of an excessive fine and penalty.

ELEVENTH AFFIRMATIVE DEFENSE

Plaintiff's claims may be barred by the doctrine of collateral estoppel.

TWELFTH AFFIRMATIVE DEFENSE

Plaintiffs claims may be barred in whole or in part by the doctrine of res judicata.

THIRTEENTH AFFIRMATIVE DEFENSE

The alleged conduct of Defendants was entirely unrelated to Plaintiff's exercise of

any right or activity protected under the First Amendment.

3517808.1

13
Case 3:18-cv-00203-KRG Document6 Filed 12/13/18 Page 14 of 15

Respectfully submitted:

THOMAS, THOMAS & HAFER, LLP

BY: /s/ Suzanne B. Merrick

Suzanne B. Merrick, Esquire
Pa. I.D. No: 47724

Brook T. Dirlam, Esquire
Pa. I.D. No: 322841

525 William Penn Place
37% Floor, Suite 3750
Pittsburgh, PA 15219
Phone: 412-697-7403
Fax: 412-697-7407
Attorneys for Defendants
City of Johnstown, Craig
Foust and Melissa Komar

14
3317808.1
Case 3:18-cv-00203-KRG Document 6 Filed 12/13/18 Page 15 of 15

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the within document was forwarded

to counsel below via electronic filing on the 13th day of December, 2018.

Edward A. Olds, Esquire
Jaimie George, Esquire
Old Russ Marquette & Peace
1007 Mount Royal Boulevard
Pittsburgh, PA 15223
Counsel for Plaintiff

Timothy P. O’Brien, Esquire
The O’Brien Law Firm
239 Fourth Avenue
Investment Building, Suite 2103
Pittsburgh, PA 15222
Counsel for Plaintiff

THOMAS, THOMAS & HAFER, LLP

By:_/s/_ Suzanne B. Merrick
Suzanne B. Merrick, Esquire

15
3517808. f
